DETAILED ACTION
1.	This communication is in response to Application No. 16/815,391 filed on March 11, 2020 and response to restriction filed on June 6, 2022 in which claims 1-21 and 24-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 24-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent Claim 24 appears to be a method claim yet recites “providing a memory” and “providing a processor communicatively coupled to the memory”. This limitation is insufficient because it is unclear how the memory and processor are “provided” within the context of this method claim and there is no further support/details describing how these components are “provided” within the applicant’s specification. Accordingly, Independent Claim 24 and dependent Claim 25 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (hereinafter Aggarwal) (US PG-PUB 20200302016), in view of Krasadakis et al. (hereinafter Krasadakis) (US PG-PUB 20180121551), and further in view of Ge et al. (hereinafter Ge) (US PG-PUB 20210027098).
Regarding Claim 1, Aggarwal teaches a computer-implemented method of performing a global task comprising analyzing an electronic version of a document, the computer-implemented method comprising: 
receiving, using a processor, an electronic document comprising electronic document data having multiple electronic format types (Aggarwal, Par. [0023], “For instance, the described document analysis system receives a digital document for structural feature classification, such as an image-based digital document. Generally, the digital document includes various types of structural features, including text along with different unclassified structural features such as text blocks, Tillable form fields, selectable options, lists, list items, bullets and bulleted items, and so forth.”, thus, an electronic document is received and comprises multiple format types); 
using a first machine learning model (Aggarwal, Par. [0022], “To overcome the challenges to document feature classification presented in typical document analytics systems, classifying structural features of a digital document by feature type using machine learning is leveraged in a digital medium environment. For instance, to mitigate the challenge of a lack of training data for training a machine learning model to classify structural features of digital documents by feature type, the described document analysis system generates training data by utilizing tagged digital documents in which structural features of the digital documents are tagged with defined feature types.”, therefore machine learning models are trained to parse and label the electronic document) to perform a first sub-task of the global task, the first sub-task comprising: 
parsing the electronic document data into the multiple electronic format types, thereby generating multiple parsed electronic format types (Aggarwal, Par. [0098], “Step 1104 extracts structural features from a digital document, including position information for each of the structural features and text content from one or more of the structural features. The feature extraction module 124, for instance, performs an optical scan of a digital document 114 to identify its structural features, which can include text content and other graphical features.”, thus, structural features/format types are generated by parsing the electronic document data); and 
individually labeling each of the multiple parsed electronic format types, thereby generating multiple parsed labeled electronic format types (Aggarwal, Par. [0035], “The machine learning system then applies a digital label to the structural feature that identifies the structural feature as an instance of the particular feature type. As described herein, the labeled structural feature may be utilized to generate a modified version of the digital document that maintains a semantic context of the structural feature in the modified version”, thus, each of the structural features/format types are labeled); 
wherein the multiple parsed labeled electronic format types include a first parsed labeled electronic format type and a second parsed labeled electronic format type (Aggarwal, Par. [0055], “The sequence generator module 212 then picks a first structural feature 204, and considers all the elements (e.g., pixels) which lie vertically within the height range of its bounding box and sorts them horizontally leaving the remaining sequence of elements for other structural features 204 undisturbed. The sequence generator module 212 repeats this process for the elements in the remaining set structural features 204.”, therefore, first and second structural features/format types are parsed); 
using a first format-type machine learning model (Aggarwal, Par. [0043], “The character analysis model 126 and the classification model 128 represent different machine learning models that take the structural features 120 as input, and generate feature categorizations 130 that classify individual structural features 120 into different pre-defined categories of features.”, thus the character analysis and classification models represent different machine learning models taking structural features as input) to perform a second sub-task of the global task, the second sub-task comprising extracting features from the first parsed electronic format type, thereby generating a first set of extracted features (Aggarwal, Par. [0043], “The feature extraction module 124 is representative of functionality to analyze and extract different features of the digital documents 114, such as the structural features 120. In at least one implementation, the feature extraction module 124 utilizes computer vision processes to analyze and extract the structural features 120 from the digital documents 114.”, thus, the feature extraction model may extract different features of the first parsed electronic format type then pass them to the character analysis model which takes text content from the digital document and generates text vectors. Further, the classification model then processes the vector sequence to classify the structural features into different feature types); 
using a second format-type machine learning model (Aggarwal, Par. [0043], “The character analysis model 126 and the classification model 128 represent different machine learning models that take the structural features 120 as input, and generate feature categorizations 130 that classify individual structural features 120 into different pre-defined categories of features.”, thus the character analysis and classification models represent different machine learning models taking structural features as input) to perform a third sub-task of the global task, the third sub-task comprising extracting features from the second parsed electronic format type, thereby generating a second set of extracted features (Aggarwal, Par. [0043], “The feature extraction module 124 is representative of functionality to analyze and extract different features of the digital documents 114, such as the structural features 120. In at least one implementation, the feature extraction module 124 utilizes computer vision processes to analyze and extract the structural features 120 from the digital documents 114.”, thus, the feature extraction model may extract different features of the second parsed electronic format type then pass them to the character analysis model which takes text content from the digital document and generates text vectors. Further, the classification model then processes the vector sequence to classify the structural features into different feature types); and 

Aggarwal does not teach using a content analysis (CA) machine learning model to perform a fourth sub-task of the global task, the fourth sub-task comprising: 
receiving an inquiry; 
analyzing the first set of extracted features to determine a relevance of the first parsed labeled electronic format type to the inquiry; and 
analyzing the second set of extracted feature to determine a relevance of the second parsed labeled electronic format type to the inquiry; 

However, Krasadakis teaches using a content analysis (CA) machine learning model to perform a fourth sub-task of the global task, the fourth sub-task comprising: 
receiving an inquiry (Krasadakis, Par. [0047], “In response to user input or automatically, the analytics application is invoked 404.”, therefore an inquiry is received and invokes the analytics application); 
analyzing the first set of extracted features to determine a relevance of the first parsed labeled electronic format type to the inquiry; and analyzing the second set of extracted feature to determine a relevance of the second parsed labeled electronic format type to the inquiry (Krasadakis, Par. [0047], “The analytics application analyzes 406 structure and content of the published electronic document to extract information. Such extracted information can include, for example, keywords, based on content, and information indicative of relative importance of those keywords, which may be based on structure or other information. The extracted information is not limited to any particular kind of data, and can include as much information as may be useful to query the content management system and/or to rank results and measure coverage by the items in the content management system. Thus, such information can include but is not limited to entities, titles, subtitles, keywords, languages, locale, sentiment, the style of the document, resource identifiers and any additional elements that are available in the electronic document.”, thus, the analytics application analyzes the electronic document and its extracted features and may determine relevance of parsed format types based on these features); 
				
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of analyzing an electronic document through the steps of receiving an electronic document, parsing the document’s format types, labeling the parsed format types, and extracting features from the parsed format types as disclosed by Aggarwal, to include the ability analyze an electronic document’s extracted features to determine relevance of parsed format types to a received inquiry as disclosed by Krasadakis. One of ordinary skill in the art would have been motivated to make this modification to produce a document content analysis system which is able to receive and process inquiries more efficiently by evaluating inquiries against features already extracted from a particular electronic document, thus reducing consumption of computer resources and increasing user productivity (Krasadakis, Par. [0009], “The computer system can process these results received from queries, using the relative importance of the extracted information, to communicate information indicative of content available in the content management system and relevant to the published document and not yet published in electronic documents available from the second source. This information for several purposes to reduce consumption of computer resources, and otherwise improve productivity of users and reduce the amount of time for making content available for distribution.”)

Aggarwal in view of Krasadakis does not teach wherein the first machine learning model, the first format-type machine learning model, the second format-type machine learning model, and the CA machine learning model have been trained in stages comprising: 
a set of individual training stages comprising training: 
the first machine learning model individually to perform the first sub- task; 
the first format-type machine learning model individually to perform the second sub-task; 
the second format-type machine learning model individually to perform the third sub-task; and 
the CA machine learning model individually to perform the fourth sub- task; 
a first joint training stage comprising jointly training: 
the first machine learning model to perform the first sub-task; 
the first format-type machine learning model to perform the second sub-task; and 
the second format-type machine learning model to perform the third sub-task; 
a second joint training stage comprising jointly training: 
the first machine learning model to perform the first sub-task; 
the first format-type machine learning model to perform the second sub-task; 
the second format-type machine learning model to perform the third sub-task; and 
the CA machine learning model to perform the fourth sub-task.

However, Ge teaches wherein the first machine learning model, the first format-type machine learning model, the second format-type machine learning model, and the CA machine learning model (Ge, Par. [0043], “As shown in FIG. 1, instance segmentation engine 200 may include a common segmentation engine backbone 210 and four modules: multi-label classification module 220, object detection module 240, instance refinement module 260, and instance segmentation module 280. The architecture, functionality, and training of image segmentation engine 200 is discussed in conjunction with at least FIGS. 2A-7B. However, briefly here, the four modules 220, 240, 260, and 260 may implement sequential computer vision models for the task of object segmentation within an image. Each of the modules may include one or more neural networks (e.g., a CNN) that implement the sequential computer vision models.”, thus, as shown in Figure 1, multiple machine learning models comprise the larger image segmentation engine) have been trained in stages comprising: 
a set of individual training stages comprising training: 
the first machine learning model individually to perform the first sub- task (Ge, Par. [0045], “More particularly, the multi-label classification module 220 is trained to generate an initial segmentation of an image 124. The image may be pixel-wise labeled via the initial segmentation 124 and employed to supervise the training of the object detection module 240.”, therefore, the multi-label classification model is trained); 
the first format-type machine learning model individually to perform the second sub-task (Ge, Par. [0045], “The object detection module 240 is trained to refine the initial segmentation 124, via generating a class attention map 142. The refined segmentation 144 and class attention map 142 are employed to supervise the training of the instance refinement module 260.”, thus, the object detection module is trained); 
the second format-type machine learning model individually to perform the third sub-task (Ge, Par. [0045], “The instance refinement module 260 is trained to employ neural network attention to generate class probability map 162 for the image and an instance segmentation 164 of the image. The class probability map 182 and instance segmentation 164 are employed to supervise the training of the instance segmentation module 280.”, therefore, the instance refinement module is trained); and 
the CA machine learning model individually to perform the fourth sub- task (Ge, Par. [0045], “The instance segmentation module 280 is trained to generate the final segmentation 184 of the image, via class probability map 182. Thus, the instance segmentation module 280 is strongly-supervised, via the gradually-enhanced supervision provided by each of the other three modules 220, 240, and 260.”, therefore, the instance segmentation module is trained); 
a first joint training stage comprising jointly training (Ge, Par. [0045], “In some embodiments, the training of engine 200 is bootstrapped by sequencing the training through the modules, starting with the multi-label classification module and ending with the instance segmentation module. Once fully trained, the instance segmentation module 280 may be deployed to provide instance segmentation on novel images. As discussed in conjunction with at least FIGS. 2A-2B the training of the backbone and four modules may be divided into two primary stages: a cascaded pre-training stage and a forwards-backwards curriculum learning stage.” therefore, the training is divided into two stages and involves training the models jointly and sequentially as shown in Figs. 2A and 2B per the cascaded stage): 
the first machine learning model to perform the first sub-task; the first format-type machine learning model to perform the second sub-task; and the second format-type machine learning model to perform the third sub-task (Ge, Par. [0027], “Curriculum learning may refer to methods of decomposing a complex task into a plurality of less-complex tasks and/or sub-tasks. The various embodiments may employ curriculum learning by decomposing the task of object segmentation into a cascaded sequence of less complex tasks. The sub-tasks may be sequenced into a curriculum of advancing complexity. In the various embodiments, the task of object segmentation within an image is decomposed into multi-label classification, object detection, and instance segmentation sub-tasks.”, thus, the auxiliary task is divided into multiple sub-tasks which are forwarded to the relevant modules (multi-label classification, object detection, instance segmentation) for training to perform each respective sub-task); 
a second joint training stage comprising jointly training (Ge, Par. [0045], “In some embodiments, the training of engine 200 is bootstrapped by sequencing the training through the modules, starting with the multi-label classification module and ending with the instance segmentation module. Once fully trained, the instance segmentation module 280 may be deployed to provide instance segmentation on novel images. As discussed in conjunction with at least FIGS. 2A-2B the training of the backbone and four modules may be divided into two primary stages: a cascaded pre-training stage and a forwards-backwards curriculum learning stage.” therefore, the training is divided into two stages and involves training the models jointly and sequentially as shown in Figs. 3A and 3B per the forward-backwards curriculum learning stage): 
the first machine learning model to perform the first sub-task; the first format-type machine learning model to perform the second sub-task; the second format-type machine learning model to perform the third sub-task; and the CA machine learning model to perform the fourth sub-task (Ge, Par. [0027], “Curriculum learning may refer to methods of decomposing a complex task into a plurality of less-complex tasks and/or sub-tasks. The various embodiments may employ curriculum learning by decomposing the task of object segmentation into a cascaded sequence of less complex tasks. The sub-tasks may be sequenced into a curriculum of advancing complexity. In the various embodiments, the task of object segmentation within an image is decomposed into multi-label classification, object detection, and instance segmentation sub-tasks.”, thus, the auxiliary task is divided into multiple sub-tasks which are forwarded to the relevant modules (multi-label classification, object detection, instance segmentation) for training to perform each respective sub-task and the training of the overall content analysis/image segmentation engine itself, comprising its relevant modules).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the document content analysis system capable of receiving and processing inquiries as disclosed by Aggarwal in view of Krasadakis, to include the joint training stages as disclosed by Ge. One of ordinary skill in the art would have been motivated to make this modification to produce a document content analysis system that utilizes joint training, to provide enhanced cascaded training for multiple machine learning models simultaneously and enables efficient processing of unstructured and/or semi-structured data (Ge, Par. [0004], “The various embodiments herein are directed towards      weakly-supervised training methods for instance and/or semantic segmentation of image data. In such weakly-supervised training, the training data includes images that are labeled with image-level labels only. That is, the training data employed in the various weakly-supervised embodiments include images that are labeled with one or more objects depicted within the image, but individual pixels of the data are not labeled as being included or excluded from the depicted objects. More specifically, the various embodiments include systems and methods for training a cascaded arrangement of four neural network (NN) modules for instance segmentation, via weakly-supervised learning”).

Regarding Claim 2, Aggarwal in view of Krasadakis further in view of Ge teaches the computer-implemented method of claim 1, wherein the electronic document received using the processor is unlabeled (Aggarwal, Par. [0089], “Accordingly, the aspects of the systems 800, 900 described above can be utilized for both training the character analysis model 126 and the classification model 128 using the labeled training documents 134, and for classifying structure features of unlabeled digital documents 114”, therefore, unlabeled documents may be received).

Regarding Claim 3, Aggarwal in view of Krasadakis further in view of Ge teaches the computer-implemented method of claim 1, wherein the electronic document data comprises electronic image data (Aggarwal, Par. [0023], “For instance, the described document analysis system receives a digital document for structural feature classification, such as an image-based digital document”, thus, the electronic document comprises an image-based document).

Regarding Claim 4, Aggarwal in view of Krasadakis further in view of Ge teaches the computer-implemented method of claim 3, wherein the first electronic format type is selected from a group consisting of a segment of text, a table, a figure, and a list (Aggarwal, Par. [0032], “Generally, by categorizing structural features into different feature types, the semantic context of structural features can be preserved when digital documents are modified. Examples of feature types and include a text block, a fillable form field, a selectable option, a list, a list item, a bullet, a bulleted item, and so forth.”, therefore, structural features/format types may include a group consisting of a segment of text, a table, figure, or a list).

Regarding Claim 5, Aggarwal in view of Krasadakis further in view of Ge teaches the computer-implemented method of claim 3, wherein the second electronic format type is selected from a group consisting of a segment of text, a table, a figure, and a list (Aggarwal, Par. [0032], “Generally, by categorizing structural features into different feature types, the semantic context of structural features can be preserved when digital documents are modified. Examples of feature types and include a text block, a fillable form field, a selectable option, a list, a list item, a bullet, a bulleted item, and so forth.”, therefore, structural features/format types may include a group consisting of a segment of text, a table, figure, or a list).

Regarding Claim 6, Aggarwal in view of Krasadakis further in view of Ge teaches the computer-implemented method of claim 1, wherein the fourth sub- task performed by the CA machine learning model further comprises generating a response to the inquiry (Krasadakis, Par. [0063], “The query component 612 receives, as an input, the information about entities 614 and uses keywords from this information to query a content management system 620. In response to the query from the query component 612, the content management system provides, for each entity, identifiers for items in the content management system that match the entities 614. The response to the query also can include related content of the matching items. The results 616 and information about entities 614 are returned to the browser extension 600.”, therefore, a response to the query/inquiry is generated by the content management system).

Regarding Claim 7, Aggarwal in view of Krasadakis further in view of Ge teaches the computer-implemented method of claims 6, wherein generating the response to the inquiry is based at least in part on: 
the relevance of the first parsed labeled electronic format type to the inquiry; and the relevance of the second parsed labeled electronic format type to the inquiry (Aggarwal, Par. [0068], “The query to the content management system can be one or more queries designed to retrieve, for each entity, relevant items from the content management system having metadata matching the entity (e.g., metadata 208 in FIG. 2). For each entity, a set of items is returned from the content management system, including at least identifiers and relevant metadata for those items. The search may limit the set of items from being unduly large in several ways, such as by setting a threshold on the number of items, and filtering or ranking the items based on whether they are currently published through the source (160, FIG. 1), or date of creation or last modification, or the type of the item. For example, a full story including text and video published by the source 160 may be selected instead of, or given priority over, items that may be considered raw sources for a story, such as a stock image of an individual. The results from the search are processed by the analytics web service 608.”, therefore, the relevance of the first and second parsed labeled electronic format type is considered when responding to the inquiry).

Regarding Claim 8, Aggarwal in view of Krasadakis further in view of Ge teaches a computer system for performing a global task, the global task comprising analyzing an electronic version of a document, the computer system comprising: a memory (Aggarwal, Fig. 13, label 1312, which depicts a memory); and a processor communicatively coupled to the memory, wherein the processor is configured to perform operations (Aggarwal, Fig. 13, label 1304, which depicts a processing system consisting of one or more processors) […]
The rest of the claim language in Claim 8 recites substantially the same limitations as Claim 1, in the form of a computer system, therefore it is rejected under the same rationale.
	The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 9 recites substantially the same limitations as Claim 2, in the form of a computer system, therefore it is rejected under the same rationale. 

Claim 10 recites substantially the same limitations as Claim 3, in the form of a computer system, therefore it is rejected under the same rationale. 

Claim 11 recites substantially the same limitations as Claim 4, in the form of a computer system, therefore it is rejected under the same rationale. 

Claim 12 recites substantially the same limitations as Claim 5, in the form of a computer system, therefore it is rejected under the same rationale. 

Claim 13 recites substantially the same limitations as Claim 6, in the form of a computer system, therefore it is rejected under the same rationale. 

Claim 14 recites substantially the same limitations as Claim 7, in the form of a computer system, therefore it is rejected under the same rationale. 

Regarding Claim 15, Aggarwal in view of Krasadakis further in view of Ge teaches a computer program product for performing a global task, the global task comprising analyzing an electronic version of a document, the computer program product comprising a computer readable storage medium having program instructions (Aggarwal, Fig. 13, label 1306, which depicts a computer-readable storage media) embodied therewith, the program instructions executable by a processor system to cause the processor system to perform operations […]
The rest of the claim language in Claim 15 recites substantially the same limitations as Claim 1, in the form of a computer program product, therefore it is rejected under the same rationale.
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 16 recites substantially the same limitations as Claim 2, in the form of a computer program product, therefore it is rejected under the same rationale. 

Claim 17 recites substantially the same limitations as Claim 3, in the form of a computer program product, therefore it is rejected under the same rationale. 

Claim 18 recites substantially the same limitations as Claim 4, in the form of a computer program product, therefore it is rejected under the same rationale. 

Claim 19 recites substantially the same limitations as Claim 5, in the form of a computer program product, therefore it is rejected under the same rationale. 

Claim 20 recites substantially the same limitations as Claim 6, in the form of a computer program product, therefore it is rejected under the same rationale. 

Claim 21 recites substantially the same limitations as Claim 7, in the form of a computer program product, therefore it is rejected under the same rationale. 

Regarding Claim 24, Aggarwal teaches a method of forming a computer system configured to perform a global task, the global task comprising analyzing an electronic version of a document, the method comprising: 
providing a memory (Aggarwal, Fig. 13, label 1312, which depicts a memory); and 
providing a processor communicatively coupled to the memory, wherein the processor is configured to perform operations (Aggarwal, Fig. 13, label 1304, which depicts a processing system comprising one or more processors) comprising: 
receiving an electronic document comprising electronic document data having multiple electronic format types (Aggarwal, Par. [0023], “For instance, the described document analysis system receives a digital document for structural feature classification, such as an image-based digital document. Generally, the digital document includes various types of structural features, including text along with different unclassified structural features such as text blocks, Tillable form fields, selectable options, lists, list items, bullets and bulleted items, and so forth.”, thus, an electronic document is received and comprises multiple format types); 
using a first machine learning model to perform a first sub-task of the global task, the first sub-task having a first assigned complexity level (Aggarwal, Par. [0022], “To overcome the challenges to document feature classification presented in typical document analytics systems, classifying structural features of a digital document by feature type using machine learning is leveraged in a digital medium environment. For instance, to mitigate the challenge of a lack of training data for training a machine learning model to classify structural features of digital documents by feature type, the described document analysis system generates training data by utilizing tagged digital documents in which structural features of the digital documents are tagged with defined feature types.”, therefore machine learning models are trained to parse and label the electronic document) and comprising: 
parsing the electronic document data into the multiple electronic format types, thereby generating multiple parsed electronic format types (Aggarwal, Par. [0098], “Step 1104 extracts structural features from a digital document, including position information for each of the structural features and text content from one or more of the structural features. The feature extraction module 124, for instance, performs an optical scan of a digital document 114 to identify its structural features, which can include text content and other graphical features.”, thus, structural features/format types are generated by parsing the electronic document data); and 
individually labeling each of the multiple parsed electronic format types, thereby generating multiple parsed labeled electronic format types (Aggarwal, Par. [0035], “The machine learning system then applies a digital label to the structural feature that identifies the structural feature as an instance of the particular feature type. As described herein, the labeled structural feature may be utilized to generate a modified version of the digital document that maintains a semantic context of the structural feature in the modified version”, thus, each of the structural features/format types are labeled); 
wherein the multiple parsed labeled electronic format types include a first parsed labeled electronic format type and a second parsed labeled electronic format type (Aggarwal, Par. [0055], “The sequence generator module 212 then picks a first structural feature 204, and considers all the elements (e.g., pixels) which lie vertically within the height range of its bounding box and sorts them horizontally leaving the remaining sequence of elements for other structural features 204 undisturbed. The sequence generator module 212 repeats this process for the elements in the remaining set structural features 204.”, therefore, first and second structural features/format types are parsed); 
using a first format-type machine learning model (Aggarwal, Par. [0043], “The character analysis model 126 and the classification model 128 represent different machine learning models that take the structural features 120 as input, and generate feature categorizations 130 that classify individual structural features 120 into different pre-defined categories of features.”, thus the character analysis and classification models represent different machine learning models taking structural features as input) to perform a second sub-task of the global task, the second sub-task having a second assigned complexity level and comprising extracting features from the first parsed electronic format type, thereby generating a first set of extracted features (Aggarwal, Par. [0043], “The feature extraction module 124 is representative of functionality to analyze and extract different features of the digital documents 114, such as the structural features 120. In at least one implementation, the feature extraction module 124 utilizes computer vision processes to analyze and extract the structural features 120 from the digital documents 114.”, thus, the feature extraction model may extract different features of the first parsed electronic format type then pass them to the character analysis model which takes text content from the digital document and generates text vectors. Further, the classification model then processes the vector sequence to classify the structural features into different feature types); 
using a second format-type machine learning model (Aggarwal, Par. [0043], “The character analysis model 126 and the classification model 128 represent different machine learning models that take the structural features 120 as input, and generate feature categorizations 130 that classify individual structural features 120 into different pre-defined categories of features.”, thus the character analysis and classification models represent different machine learning models taking structural features as input) to perform a third sub-task of the global task, the third sub-task having a third assigned complexity level and comprising extracting features from the second parsed electronic format type, thereby generating a second set of extracted features (Aggarwal, Par. [0043], “The feature extraction module 124 is representative of functionality to analyze and extract different features of the digital documents 114, such as the structural features 120. In at least one implementation, the feature extraction module 124 utilizes computer vision processes to analyze and extract the structural features 120 from the digital documents 114.”, thus, the feature extraction model may extract different features of the second parsed electronic format type then pass them to the character analysis model which takes text content from the digital document and generates text vectors. Further, the classification model then processes the vector sequence to classify the structural features into different feature types); and 

Aggarwal does not teach using a content analysis (CA) machine learning model to perform a fourth sub-task of the global task, the fourth sub-task having a fourth complexity level and comprising: 
receiving an inquiry; 
analyzing the first set of extracted features to determine a relevance of the first parsed labeled electronic format type to the inquiry; and 
analyzing the second set of extracted feature to determine a relevance of the second parsed labeled electronic format type to the inquiry; 

Krasadakis teaches using a content analysis (CA) machine learning model to perform a fourth sub- task of the global task, the fourth sub-task having a fourth complexity level and comprising: 
receiving an inquiry (Krasadakis, Par. [0047], “In response to user input or automatically, the analytics application is invoked 404.”, therefore an inquiry is received and invokes the analytics application); 
analyzing the first set of extracted features to determine a relevance of the first parsed labeled electronic format type to the inquiry; and analyzing the second set of extracted feature to determine a relevance of the second parsed labeled electronic format type to the inquiry (Krasadakis, Par. [0047], “The analytics application analyzes 406 structure and content of the published electronic document to extract information. Such extracted information can include, for example, keywords, based on content, and information indicative of relative importance of those keywords, which may be based on structure or other information. The extracted information is not limited to any particular kind of data, and can include as much information as may be useful to query the content management system and/or to rank results and measure coverage by the items in the content management system. Thus, such information can include but is not limited to entities, titles, subtitles, keywords, languages, locale, sentiment, the style of the document, resource identifiers and any additional elements that are available in the electronic document.”, thus, the analytics application analyzes the electronic document and its extracted features and may determine relevance of parsed format types based on these features); 

Aggarwal in view of Krasadakis does not teach wherein the fourth complexity level is greater than: the third complexity level alone; the second complexity level alone; and the first complexity level alone.

However, Ge teaches wherein the fourth complexity level is greater than:  the third complexity level alone; the second complexity level alone; and the first complexity level alone (Ge, Par. [0027], “Curriculum learning may refer to methods of decomposing a complex task into a plurality of less-complex tasks and/or sub-tasks. The various embodiments may employ curriculum learning by decomposing the task of object segmentation into a cascaded sequence of less complex tasks. The sub-tasks may be sequenced into a curriculum of advancing complexity. In the various embodiments, the task of object segmentation within an image is decomposed into multi-label classification, object detection, and instance segmentation sub-tasks. Ordered by complexity, from least complex to most complex, the tasks may be sequenced as multi-label classification, object detection, and instance segmentation. The four modules are trained to perform the various sub-tasks to varying degree of accuracy and/or precision.”, thus, the tasks are ordered by complexity from least to most complex, considering this sequence and the fact that larger complex tasks are broken up into a plurality of less-complex tasks/sub-tasks, this indicates the fourth complexity level is greater than the third, second, and first complexities alone).
	
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 25, Aggarwal in view of Krasadakis further in view of Ge teaches a method of claim 24, wherein: 
the electronic document received by the processor is unlabeled (Aggarwal, Par. [0089], “Accordingly, the aspects of the systems 800, 900 described above can be utilized for both training the character analysis model 126 and the classification model 128 using the labeled training documents 134, and for classifying structure features of unlabeled digital documents 114”, therefore, unlabeled documents may be received); 
the electronic document data comprises electronic image data (Aggarwal, Par. [0023], “For instance, the described document analysis system receives a digital document for structural feature classification, such as an image-based digital document”, thus, the electronic document comprises an image-based document); 
the first electronic format type is selected from a group consisting of a segment of text, a table, a figure, and a list (Aggarwal, Par. [0032], “Generally, by categorizing structural features into different feature types, the semantic context of structural features can be preserved when digital documents are modified. Examples of feature types and include a text block, a fillable form field, a selectable option, a list, a list item, a bullet, a bulleted item, and so forth.”, therefore, structural features/format types may include a group consisting of a segment of text, a table, figure, or a list); 
the second electronic format type is selected from the group consisting of a segment of text, a table, a figure, and a list (Aggarwal, Par. [0032], “Generally, by categorizing structural features into different feature types, the semantic context of structural features can be preserved when digital documents are modified. Examples of feature types and include a text block, a fillable form field, a selectable option, a list, a list item, a bullet, a bulleted item, and so forth.”, therefore, structural features/format types may include a group consisting of a segment of text, a table, figure, or a list); 
the fourth sub-task performed by the CA machine learning model further comprises generating a response to the inquiry (Krasadakis, Par. [0063], “The query component 612 receives, as an input, the information about entities 614 and uses keywords from this information to query a content management system 620. In response to the query from the query component 612, the content management system provides, for each entity, identifiers for items in the content management system that match the entities 614. The response to the query also can include related content of the matching items. The results 616 and information about entities 614 are returned to the browser extension 600.”, therefore, a response to the query/inquiry is generated by the content management system) based at least in part on: 
the relevance of the first parsed labeled electronic format type to the inquiry; and the relevance of the second parsed labeled electronic format type to the inquiry the analysis (Aggarwal, Par. [0068], “The query to the content management system can be one or more queries designed to retrieve, for each entity, relevant items from the content management system having metadata matching the entity (e.g., metadata 208 in FIG. 2). For each entity, a set of items is returned from the content management system, including at least identifiers and relevant metadata for those items. The search may limit the set of items from being unduly large in several ways, such as by setting a threshold on the number of items, and filtering or ranking the items based on whether they are currently published through the source (160, FIG. 1), or date of creation or last modification, or the type of the item. For example, a full story including text and video published by the source 160 may be selected instead of, or given priority over, items that may be considered raw sources for a story, such as a stock image of an individual. The results from the search are processed by the analytics web service 608.”, therefore, the relevance of the first and second parsed labeled electronic format type is considered when responding to the inquiry).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kumar et al. (“Ask Me Anything: Dynamic Memory Networks for Natural Language Processing”) disclosed a dynamic memory network which processes input sequences and questions and generates relevant answers, as related to natural language processing.
Chung et al. (US PG-PUB 20190325308) disclosed methods, systems, and apparatus for performing multi-task learning with teacher and student machine learning models. 
Bassu et al. (US PG-PUB 20210012103) disclosed performing information extraction from an electronic document having structured and unstructured data formats.
Lu et al. (US PG-PUB 20190171944) disclosed a process integrity evaluation system that evaluates unstructured processes, including data sources with different data formats.
Ghulati et al. (US PG-PUB 20210019339) disclosed methods and systems related to training a multi-task machine learning model. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123